Citation Nr: 1241785	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  08-34 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for residuals of malignant melanoma of the back and the right axilla.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from December 1950 to November 1953.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi.  The Veteran's case comes from the VA Regional Office in Houston, Texas (RO).


FINDING OF FACT

The evidence of record shows that the Veteran's residuals of malignant melanoma of the back and the right axilla are manifested by two surgical scars on the back on right axilla.  The back scar is painful, deep, non-linear, and covers an area of approximately 25 square centimeters (cm).  The right axilla scar is non-painful, linear, and measures approximately 20 cm in length.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for residuals of malignant melanoma of the back and right axilla have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804 (2005) and (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In April 2005, the Veteran was provided notice of the information and evidence needed to substantiate the claim on appeal, and the respective allocation of responsibilities between himself and VA.  The Board notes that the Veteran was not provided with the information and evidence needed to establish a disability rating and effective date for the disability on appeal.  However, in this claim, the Veteran is challenging the initial rating assigned following the grant of service connection.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, because the notice that was provided in April 2005, before service connection was granted, was legally sufficient, VA's duty to notify in this case has been satisfied.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issue has been obtained.  The Veteran's in-service treatment records and VA treatment records were obtained.  The Veteran has not authorized the release of any additional, unobtained, relevant, available evidence.  The Veteran was also afforded VA examinations in connection with the claim decided herein.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, the Board finds that VA has complied, to the extent required, with the duty to assist requirements.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)-(e) (2012).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2012).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  The appeal of the Veteran's claim is based on the assignment of an initial evaluation following an initial award of service connection for residuals of malignant melanoma of the back and right axilla.  As such, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Id.

Service connection for residuals, malignant melanoma, back, right axilla, was granted by a June 2007 rating decision and a 10 percent rating was assigned under 38 C.F.R. § 4.118, Diagnostic Code 7818-7800, effective April 14, 2005.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2012).  The hyphenated diagnostic code in this case indicates that malignant skin neoplasms, under Diagnostic Code 7818, was the service-connected disorder, and scars or disfigurement of the head, face, or neck, under Diagnostic Code 7800, was a residual condition.

A November 2005 VA fee-based medical examination report stated that, on physical examination, the Veteran had a vertical surgical scar midline of the abdomen that measured 18.5 cm by 0.7 cm.  The scar was non-tender and disfiguring.  The report stated that the scar was "hypopigmented but over 6 sq[uare] inches."  There were no ulcerations, adherence, keloids, tissue loss, instability, hyperpigmentation, abnormal texture, or limitation of motion.  No burns were present.

In a September 2008 VA skin diseases examination report, the Veteran reported having a large, disfiguring scar from a surgical procedure on his back, which caused tenderness and tightness of the skin which limited movement.  On physical examination, the Veteran had a large circular scar midline on his back which was deeply concave and tight, and measured 15 cm.  There was an additional large linear scar on the right axillary region.  The scars covered less than five percent of the Veteran's body surface area.

In the notice of disagreement, the Veteran stated that the scar on his back was large and deep and that the right arm scar was pronounced and unsightly.  In an October 2008 statement, the Veteran reported that the scar on his back was large, unsightly, extremely uncomfortable, and required assistance from his wife to maintain it in a hygienic, non-inflamed condition.

A May 2012 VA scars examination report gave diagnoses of scars resulting from status post surgical excision of a melanoma of the back, and axillary lymph nodes.  On examination, he had scars on the trunk or extremities, but not on the head, face, or neck.  The scar on the Veteran's back was painful due to removal of muscle, but the axillary scar was well healed and without pain or problems.  Neither of the scars were unstable, with frequent loss of covering of skin over the scar.  Neither of the scars were due to burns.  The right axillary scar was linear and measured 20 cm.  The back scar was deep and non-linear over an area of approximately 25 square cm, with loss of tissue, concavity, and tenderness.  The scars did not result in limitation of motion or any other complications, conditions, signs, or symptoms.  The examination was adequate as it was based on a physical examination and sufficient information was provided such that the Board can render an informed determination.

The medical evidence of record shows that the Veteran's residuals, malignant melanoma, back, right axilla, are manifested by two surgical scars on the back on right axilla.  The back scar is painful, deep, non-linear, and covers an area of approximately 25 square cm.  The right axilla scar is non-painful, linear, and measures approximately 20 cm in length.  The Board notes that the November 2005 VA fee-based medical examination report stated that the right axilla scar was "hypopigmented but over 6 sq[uare] inches."  However, the preponderance of the evidence of record shows that this was a typo, and the examiner intended to write 'but not over 6 square inches.'  Such an error is evident as the scar itself was measured, at that time, at 18.5 cm by 0.7 cm, which is significantly less than 6 square inches.  In addition, the subsequent medical examinations show that both of the Veteran's scars cover less than 6 square inches.

During the pendency of this appeal, the relevant rating criteria for evaluating scars were amended effective October 23, 2008.  VA's Office of General Counsel has determined that the amended rating criteria can be applied only for periods on and after the effective date of the regulatory change.  The Board can apply only the prior regulation to rate the Veteran's disability for periods preceding the effective date of the regulatory change.  See VAOPGCPREC 3-00; 65 Fed. Reg. 33422 (2000); see also Kuzma v. Principi, 341 F.3d 1327, 1328-29 (Fed. Cir. 2003).

The RO addressed the Veteran's claim under both the old criteria in the Schedule, in a June 2007 rating decision, and the current regulations, in a July 2012 supplemental statement of the case.  Therefore, there is no prejudice to the Veteran or the Board to apply the regulatory revisions of October 23, 2008 in the appellate adjudication of this appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

For the period prior to October 23, 2008, scars that are superficial and painful on examination are rated under Diagnostic Code 7804 (2005).  However, under Diagnostic Code 7804 (2005), a 10 percent evaluation is the maximum rating available.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2005).  Thus, a rating in excess of 10 percent under Diagnostic Code 7804 is not available.  The Board finds that Diagnostic Code 7804 is the most appropriate code under which to rate the disability as the Veteran's disability is manifested by a painful scar.  The Board finds that Diagnostic Code 7800 is not appropriate to rate the disability in this case as the Veteran's scars do not manifest in disfigurement of the head, face, or neck.  

Diagnostic Codes 7801, 7802 and 7803 also provide for a maximum rating of 10 percent.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803 (2005).  To warrant a 10 percent evaluation under Code 7801, the scar that is deep or causes limited motion must exceed 39 square centimeters which is not the case here with respect to either scar.  Code 7802 provides a 10 percent evaluation for a superficial scar that does not cause limited motion and is 929 square centimeters or greater which is not the case here.  In addition the scars are not unstable, thus, a 10 percent evaluation is not warranted pursuant to Code 7803.  In sum, a separate rating is not available under those diagnostic codes.  In addition, a separate rating is not warranted under Diagnostic Code 7805 (2005), as the medical evidence of record does not show that the Veteran's scars have ever caused any limitation of motion of any joint.  No examiner reported limitation of motion and the VA examiner in May 2012 specifically found that the scars did not result in limitation of motion.  The Veteran reported that the back scar was tender and tight and limited motion.  The Veteran's statements concerning his symptoms of tenderness and tightness are competent, credible and probative and support the currently assigned evaluation.  However, regarding limitation of motion, the Board finds highly probative the VA examiner's finding that the scar does not result in limitation of motion of the spine.  The examiner specifically assessed the scars for any resulting limitation of motion and found there was none.  The Board finds that the medical examiner's professional assessment of the lack of functional limitation due to the scars outweighs the Veteran's lay statement to the extent that he indicates there is limited motion.   

Under Diagnostic Code 7818, malignant skin neoplasms are to be rated as disfigurement of the head, face, or neck, under Diagnostic Code 7800; scars, under Diagnostic Codes 7801, 7802, 7803, 7804, or 7805; or impairment of function.  38 C.F.R. § 4.118, Diagnostic Code 7818.  For the period on and after October 23, 2008, under Diagnostic Code 7804, scars that are unstable or painful warrant a 10 percent rating for one or two scars, and a 20 percent rating for three or four scars.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2012).  An additional 10 percent is for assignment if one or more scars are both unstable and painful.  Id, at Note (2).  The evidence of record shows that the Veteran's back scar is painful, but the axillary scar is not painful.  In addition, neither scar is unstable.  Accordingly a rating in excess of 10 percent is not warranted under Diagnostic Code 7804.  The evidence of record shows that the Veteran's back scar is nonlinear.  As such, Diagnostic Codes 7801 and 7802 are applicable to that scar.  However, the evidence of record does not show that the scar is at least 39 square cm or greater in area.  As such, a compensable rating is not warranted under those Diagnostic Codes.  38 C.F.R. § 4.118, Diagnostic Code 7801, 7802 (2012).

The Board again notes that the Veteran's 10 percent rating is currently assigned under Diagnostic Code 7800.  However, the Veteran's service-connected scars are not located on his head, face, or neck.  Accordingly, ratings under Diagnostic Code 7800 are not appropriate or analogous to the Veteran's symptoms.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2012).  In addition, as discussed above, there is no medical evidence of record that the Veteran's scars result in any impairment of function or effects not contemplated by Diagnostic Codes 7801, 7802, or 7804.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2012).  Accordingly, the Veteran's surgical scars are best rated under the corresponding diagnostic codes for scars that are not on the head, face, or neck.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804 (2012).

The Board has also considered rating the Veteran's scars under all other Diagnostic Codes in 38 C.F.R. § 4.118, including those which assign ratings on the basis of the percentage of the total body and exposed areas affected.  However, the medical evidence of record shows that the Veteran's scars affect less than 5 percent of his total body surface area and he does not manifest any symptoms which would warrant a rating in excess of 10 percent under any other diagnostic code.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2012).

As this issue deals with the rating assigned following the original claim for service connection, consideration has been given to the question of whether staged ratings would be in order.  However, as the rating currently assigned reflects the degree of impairment shown since the date of the grant of service connection for residuals, malignant melanoma, back, right axilla, there is no basis for staged ratings with respect to this claim.  Fenderson, 12 Vet. App. at 126.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2012).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2012).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular rating is adequate, and no referral is required.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disabilities rating for scars of the back and right axilla inadequate.  Rating of the Veteran's scars was undertaken with consideration of applicable codes under 38 C.F.R. § 4.118, including Diagnostic Codes 7801, 7802, and 7804, the criteria of which are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  The Veteran's residuals, malignant melanoma, back, right axilla, are manifested by two surgical scars on the back on right axilla.  The back scar is painful, deep, non-linear, and covers an area of approximately 25 square cm.  The right axilla scar is non-painful, linear, and measures approximately 20 cm in length.  When comparing that disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the schedular criteria for scars.  A rating in excess of the currently assigned rating is provided for certain manifestations of scars, but the most probative evidence shows that those manifestations are not present in this case.  The criteria for a 10 percent rating for the Veteran's scars more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular rating is adequate and no referral is required.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804 (2012).

In reaching this decision, the Board finds that the preponderance of the evidence is against the Veteran's claim, and the claim must be denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating in excess of 10 percent for residuals of malignant melanoma of the back and the right axilla is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


